At the outset, I would like to affirm El Salvador’s highest and most decisive commitment to meeting and endorsing the 2030 Agenda for Sustainable Development and its 17 Goals at the international level in order to make our country and the world a better place for its inhabitants.
Nine months ago, El Salvador became the first country in the world to sign a ground-breaking agreement with the United Nations system for long- term cooperation on the accelerated implementation of the Sustainable Development Goals (SDGs) in 15 nations around the world. Our objective, as partners in this ambitious initiative, is to make sustainable our country’s efforts aimed at fulfilling the Agenda.
Taking into account the deadline to achieve the SDGs, we have accordingly developed strategies in our five-year development plan, entitled “El Salvador: productive, educated and safe”. Within the framework of that joint effort with the United Nations, it is essential to empower a diversity of actors in the implementation process. To that end, we are establishing the National Council for Sustainable Development, a joint mechanism between Government and civil society charged with consulting, arranging and coordinating implementation of the SDGs at the national level.
In El Salvador, we are convinced that the Sustainable Development Goals must become an agenda for society. They must become a vision and shared programme between Government, citizens, social organizations, churches, business people, universities and other pillars of society. Of course, we in the Government are the first who are called upon to show progress in implementing the Agenda. We are therefore working towards increasing the productive capacity of our country through creating an environment for greater private and public investment, supporting micro-, small and medium enterprises, raising the quality of education, and implementing special projects to support vulnerable groups, such as young people, women and rural populations, to create opportunities, employment and economic growth for them.
With regard to security, to achieve its goals and overcome its challenges, my Government is committed to reaching an agreement with all political parties, aimed positively at working together to resolve the short- term and tax problems that we are facing as a country. Furthermore, we are carrying out unprecedented efforts in the area of security, as we had set out to do a year ago when we adopted the 2030 Agenda for Sustainable Development, which states,
“[s]ustainable development cannot be realized without peace and security; and peace and security will be at risk without sustainable development” (resolution 70/1, para. 35).
In that context, I want to share with the Assembly the fact that the National Council on Citizen Security and Coexistence, involving all social and political sectors and stakeholders in the country, is moving forward with the implementation of the Plan for a Safe El Salvador in order to take steps to reduce all forms of violence and activities committed by criminal groups, such as gangs and traffickers in humans, weapons and drugs, which have brought so much suffering to our people. We have also undertaken extraordinary measures to prevent violence, which will be gradually expanded throughout the entire country once they have been implemented in priority municipalities. The actions carried out in the various aspects of the Plan for a Safe El Salvador has yielded results. Over the past five months, there has been an approximate 50 per cent reduction in homicides, as compared with the first three months of this year — although, of course, many challenges and difficulties lie ahead.
I wish to reiterate that the Government of El Salvador remains fully committed to ensuring and protecting human rights. The commitment to human rights, democracy, the separation of powers, respect for the mandates of every State body and its decisions, transparency and the fight against corruption are today, for the Government of El Salvador, the cornerstone of any action it undertakes.
I recall that my country promoted the recognition in resolution 70/1, adopted at the United Nations Sustainable Development Summit, that migrants are a vulnerable group and that they incontrovertibly contribute to the economic development of the countries that receive them. El Salvador insists on the need for the international community and the organizations dealing with the immigration issue and defending the rights of migrants and human rights, in general, and in particular the United Nations, to meet the challenge with courage and guide the efforts of their agencies, funds and programmes to reinforce cooperation initiatives related to international migration in all its facets.
Migration is a multidimensional phenomenon. It is as old as the history of humankind. In the particular case of my country, we are aware of the factors that motivate many Salvadorans to emigrate. National and other regional initiatives, such as the Plan of the Alliance for Prosperity in the Northern Triangle, which we are implementing with Guatemala and Honduras, in cooperation with the United States of America, focus on key priorities, such as productive development, investment in human capital, security and the strengthening of institutions. As countries of origin, we are doing our part, but we also need the rights of our citizens in countries of transit and destination to be supported and, above all, ensured. In other words, only efforts aimed at improving the conditions within the communities of origin of migrant populations will change the situation in the medium and long term. As the Pope said in September last year, the wall is not a solution because it would only produce more hate.
There is no doubt that the maintenance of international peace and security is an absolute prerequisite for fulfilling the 2030 Agenda. It is therefore essential to reiterate that the threat to humankind posed by the continued existence of weapons of mass destruction is a cause for concern, and restate that their use or the threat of their use is a clear violation of the Charter of the United Nations and a crime against humanity, constituting a clear violation of international law and international humanitarian law.
In addition, we note with concern the attempts made to destabilize progressive Governments in our region, including the removal during her term of the President elected by the people of Brazil. Such practices are not only an affront to the rule of law, but also seriously hamper democracy, peace and the development of nations. We therefore stand against such measures. We call upon the international community to remain vigilant with regard to such actions and stay the course.
In that context, I would like to express particular solidarity with President Nicolás Maduro Moros and the Venezuelan people, who, I trust, will find solutions through dialogue to the challenges facing them.
Similarly, our country firmly rejects any expression of intolerance, violence and terror by radical groups that are attacking the lives and the most fundamental rights of people — a phenomenon that has been striking various parts of the world over the past several years.
El Salvador, as a country that suffered from a civil war and the consequences of the Cold War, is particularly concerned about the conflict in Syria, which has been worsening and has had a disastrous impact on the country’s entire social fabric, in particular for its children. It is crucial that the global leadership represented in this Hall, in particular from countries hosting refugees from the crisis, provide a coordinated and, above all, humane and united response for the families who are suffering from deracination, disease and the loss of their loved ones as a result of the war.
We also hope that the different sectors in Syria will, with the support of the international community and United Nations institutions, reach an agreement to put an end to the hostilities in its territory. We would also like to speak out for the other areas of the world, such as Palestine, Iraq and Libya, where it is urgent that conflicts be overcome and a stable peace achieved.
In the Americas, we have noted with satisfaction the progress made by Cuba and the United States in restoring their relations. However, we believe that this change will not bring the expected benefits to the people of both countries if the economic embargo is not brought to an end.
It is important to underscore the decisive role played by the United Nations in defending and promoting human rights worldwide, as well as in promoting international peace and security. That is why I want to thank the valuable support that the Organization has provided to El Salvador over the past 25 years, not only to improve the quality of life of Salvadorans, through the implementation of international cooperation programmes and projects, but also in other areas, such as strengthening democracy and the rule of law, inter alia. This shared vision came about thanks to the fact that El Salvador resolved the armed conflict of the 1980s through an intensive dialogue and negotiation process, which culminated in the signing of the Peace Agreement on 16 January 1992, for which we had the invaluable support of the United Nations.
Allow me to underscore the fact that this is not only a historic milestone for El Salvador, but also a successful example of the workings of the United Nations system and can serve as a reference for resolving other conflicts. Accordingly, El Salvador has expressed its willingness to share its experience, as it did in the case of Colombia, which recently signed its definitive pact for peace and is implementing the agreements reached. We recognize and congratulate Colombia on this achievement.
I wish to state that El Salvador is preparing to celebrate the twenty-fifth anniversary of the Peace Agreement in January 2017. With the support of the United Nations, this will be an opportunity to once again strengthen the process of defining our national agenda which we have been working on with a view to deepening our goals. Looking ahead, El Salvador recognizes that the challenge of building a culture of peace goes hand in hand with a sustainable development agenda. As we see it, we cannot achieve sustainable development and democracy without peace, nor can we achieve peace without democracy and sustainable development.
